DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment filed April 6, 2021. Claims 21-31 and 41-42 are pending in the application. Claims 21, 23, 28 have been amended. Claim 30 is withdrawn from further consideration as being drawn to a nonelected inventions and species. Claims 41-42 are newly added. 
Applicant argues that the Office has improperly withdrawn claim 30. In response to this assertion, it is noted that the prior to the current amendment to claim 28, the claim was directed to one or more members selected from selected from the group consisting a) organo polycarboxylate functionalities (OPCF), and their salts and b) one or more selected from the group consisting of surfactants…and flow modifiers. Applicant elected OPCFs as the elected additional component and ethylenediaminetetraacetic acid as the elected OPCF. With this being a Markush group, the selections are in the alternative. As such, only one of the species has to be examined. Therefore, for examination purposes ethylenediaminetetraacetic acid will be examined as the OPCF species. The metal cations species was not elected, as such claim 30 was withdrawn as being directed to a non-elected species. The examiner notes that claim 30 remains withdrawn and with the current amendment, claim 30 would lack antecedent basis because metal cations has been canceled from claim 28. 
Claim 31 will be rejoined based on the amendment to the claim wherein the composition now further comprises a nitrogen source. 

Status of the Claims
The objection of claims 23 and 27 is maintained.
The rejection of claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 21 and 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 7 of copending Application No. 16/398,147 (‘147) is maintained.
The rejection of claims 21-27 and 31 under 35 U.S.C. 103 as being unpatentable over McKnight et al. (US 2015/0143860) in view of the Macegoniuk Publication (2015, ACS Medical Chemistry Letters, Macegoniuk et al.) is maintained.  
The rejection of claims 28 and 29 under 35 U.S.C. 103 as being unpatentable over McKnight et al. (US 2015/0143860) in view of the Macegoniuk Publication (2015, ACS Medical Chemistry Letters, Macegoniuk et al.) as applied to claims 21-27, above, and further in view the Zhu Derwent Abstract (CN105801320A) and the Fu Derwent Abstract (CN 103396239A) is maintained. 
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or 
Claim Objections
Claims 23 and 27  are objected to because of the following informalities: 
Claim 23, line 23, missing comma (,) between i) ammonia and ii) ammonium hydroxide. 
Claim 27, line 45, missing comma (,) between herbicides and fungicides.  
Applicant is requested to review all claims for grammatical errors and correct.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 7 of copending Application No. 16/398,147 (‘147). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a composition comprised of urease inhibitors that have been solubilized within a non-aqueous organo solvent delivery system (NOSDS), wherein the NOSDS is comprised of dimethyl sulfoxide and optionally one or more solvents selected from the group consisting of protic solvents and aprotic solvents (claim 21, instant application; claim 1, copending Application No. ‘147). Each claims the protic solvents are one or more selected from the group consisting of i) one or more alcohols selected from the group consisting of C1-10 alkanols…vi) one or more alkylene glycol alkyl ethers represented by the structure 
    PNG
    media_image1.png
    81
    141
    media_image1.png
    Greyscale
…and 
    PNG
    media_image2.png
    111
    145
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    156
    124
    media_image3.png
    Greyscale
 (claim 24, instant application; claim 3, copending Application No. ‘147). Copending Application No. ‘147 differs from the instant application in that the composition comprises dimethyl sulfoxide and an additional aprotic solvent. However, it would have been obvious to one of ordinary skill in that art to use more than one aprotic solvent in the composition because the instant application recites the aprotic solvents are one or more members selected from the group consisting of dimethyl sulfoxide and 15 other aprotic solvents. The recitation of one or more indicates that more than one aprotic solvent is used in the composition. Copending Application No. ‘147 also differ from the instant application in that the urease inhibitor is 60-95% by weight of the composition. However, the instant claims recite the urease inhibitor is 1-80% of the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
The examiner notes applicants request to hold the double patenting rejection in abeyance. The rejection of claims 21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 7 of copending Application No. 16/398,147 (‘147) is maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 41 recites “f) flow modifiers such as silica”. It is unclear if the flow modifiers include silica only or if other flow modifiers are used in the invention. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. (US 2015/0143860) in view of the Macegoniuk Publication (2015, ACS Medical Chemistry Letters, Macegoniuk et al.).  
Applicant’s invention
Applicant claims a non-aqueous liquid comprising (aminomethylene) phosphinic acids or salts thereof solubilized within a non-aqueous solvent deliver system (NOSDS), wherein the NOSDS is comprised of one or more members selected from the group consisting of a) protic solvents and b) aprotic solvents, wherein the protic solvents are one or members selected from the group consisting of i)-ix), wherein the aprotic solvents are one or more members selected from the group consisting of i) dimethyl sulfoxide-xvi), and wherein the composition comprises 1-80% (aminomethylene) phosphinic acids and their salts and 20-80% NOSDS.  
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claim 21, McKnight et al. teach a liquid vehicle to deliver formulations based on aprotic solvating systems that improve the storage life of important urease inhibitors (page 3, paragraph 40). McKnight et al. teach the delivery system is based on aprotic solvent(s) that contain one or more of the following: urease inhibitor(s), nitrification inhibitor(s) and additives (page 3, paragraphs 41-44).
Regarding claim 21, McKnight et al. teach the solving system is an aprotic solvent or a blend of aprotic solvents which may include but are not limited to one or more of the following: dimethyl sulfoxide and propylene carbonate (page 3, paragraph 54).
Regarding claim 21, McKnight et al. teach the urease inhibitor levels in the delivery system are 5-50% or 10-50% (page 4, paragraph 61). These concentrations fall within the range of 1-80% of the composition, as claimed.
Regarding claim 21, McKnight et al. teach in one variation, the composition comprises dimethyl sulfoxide which comprises between 10 to 90% of the total composition (page 8, paragraph 140). The claimed concentration of 10-80% of NOSDS fall within the range of 10-90% as taught by McKnight et al.
Regarding claim 26, McKnight et al. teach the use of water as the deliver solvent (page 4, paragraph 62).
 Regarding claim 27, McKnight et al. teach an additional benefit to this delivery system was that they could be utilized as a vehicle to impart nitrification inhibitors include dicyandiamide (DCD) (page 3, paragraph 28). McKnight et al. teach the nitrification inhibitors, dicyandiamide (DCD) levels is between 5-50% (page 4, paragraph 62).
Regarding claim 31, McKnight et al. teach in example 21 to visualize coating and penetration on the urea prills, Example 17 was dyed. The powdered dye was added to Example 17. It was then topically applied to granulated urea (page 7, paragraph 108).
Regarding claim 41, McKnight et al. teach the delivery system is based on aprotic solvents and contain one or more of the following including surfactants, buffers, fragrance/odor masking agents, colorants, micro-nutrients, and/or flow modifiers such as silica (page 3, paragraph 44).
Regarding claim 42, McKnight et al. teach useful mixtures may be prepared either by dilution or mixture with liquid fertilizers. Examples of the present formulation include liquid mixtures of urea or solid mixtures that may be made by contacting the mixture with solid fertilizers such as granular urea (page 5, paragraph 78).
Difference between the prior art and the claims
(MPEP 2141.02)
McKnight et al. do not specifically disclose a non-aqueous liquid, the urease inhibitor comprises an (aminomethylene) phosphinic acid or the specific (aminomethylene) phosphinic acid urease inhibitor claimed in claim 24. It is for this reason the Macegoniuk Publication is added as a secondary reference. 
Macegoniuk et al. teach promising modification of the previous scaffolds, bis(aminomethyl)phosphinic acid (page 146, col.2, paragraph 2). Macegoniuk et al. teach aminomethylphosphinic inhibitors of ureases showed highly interesting properties that include high potency and water stability (page 147, col. 1, paragraph 1). 
Regarding claims 22 and 23, Macegoniuk et al. teach the symmetrically substituted bis-(aminomethyl)phosphinic acids were synthesized in a three-component reaction of hypophosphorous acid, formaldehyde, and an appropriate amine in hydrochloric acid (Scheme 2). The desired compounds were typically accompanied by hydroxymethylated by products 
    PNG
    media_image4.png
    176
    334
    media_image4.png
    Greyscale
 (page 147, col. 2, paragraph 1, Scheme 2a). 
Regarding claim 24 and 25, Macegoniuk et al. teach a series of compounds with linear substituents showed high activity up to the n-hexyl derivative 13, 
    PNG
    media_image5.png
    31
    152
    media_image5.png
    Greyscale
, which exhibited the highest activity among all of the phosphinic compounds (page 148, col. 1, paragraph 1-col. 2, Table 1).
Macegoniuk et al. teach the inhibitors with various patterns of substitution led us to identify the most potent phosphinate inhibitor of bacterial ureases: aminomethyl(N-n-hexylaminomethyl) phosphinic acid with a Ki =108 nM (page 149, col. 1, first full paragraph). Aminomethyl(N-n-hexylaminomethyl) phosphinic acid is the elected compound.
Finding of obviousness/Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of McKnight et al. and know that the compositions taught by McKnight et al. are non-aqueous formulations. McKnight et al. teach a composition comprising one or more nitrification inhibitors and/or urease inhibitors in an organic liquid solvating system comprising a mixture of aprotic solvents, specifically, dimethyl sulfoxide (DMSO). McKnight et al. further teach the composition gives improved stability of urease inhibitors, primarily alkyl thiophosphoramides in which N-(n-butyl)thiophosphoric triamide (NBPT). McKnight et al. teach the composition is substantially free of water throughout the disclosure. Based on these teachings it would have been obvious to one of ordinary skill in the art that is the compositions are substantially free of water and comprise a mixture of aprotic solvents, the compositions are non-aqueous.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of McKnight et al. and the Macegoniuk et al. and use an (aminomethylene) phosphinic acid as the urease inhibitor. McKnight et al. teach a composition comprising one or more nitrification inhibitors and/or urease inhibitors in an organic liquid solvating system comprising a mixture of aprotic solvents, specifically, dimethyl sulfoxide (DMSO). McKnight et al. further teach the composition gives improved stability of urease inhibitors, primarily alkyl thiophosphoramides in which N-(n-butyl)thiophosphoric triamide (NBPT). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use the urease inhibitors taught by Macegoniuk et al. in the formulations taught by McKnight et al. because Macegoniuk et al. teach the compounds with linear substituents showed high activity up to the n-hexyl derivative 13, in their inhibitor activities against bacterial ureases. While the urease inhibitors taught by Macegoniuk et al. have inhibitory effects against bacterial ureases, one of ordinary skill in the art would have been motivated to try these urease inhibitors in the agricultural art, specifically compound 13, aminomethyl(N-n-hexylaminomethyl) phosphinic acid, the elected compound, because it was the most potent phosphinate inhibitor of the bacterial ureases and compounds in the medicinal arts are also used in the agricultural art. As such, the skilled artisan would have been motivated to try aminomethyl(N-n-hexylaminomethyl)phosphinic acid as a urease inhibitor in the agricultural art with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. (US 2015/0143860) in view of the Macegoniuk Publication (2015, ACS Medical Chemistry Letters, Macegoniuk et al.) as applied to claims 21-27, above, and further in view the Zhu Derwent Abstract (CN105801320A) and the Fu Derwent Abstract (CN 103396239A). 
Applicant’s invention
Applicant claims a non-aqueous liquid comprising (aminomethylene) phosphinic acids or salts thereof solubilized within a non-aqueous solvent deliver system (NOSDS), wherein the NOSDS is comprised of one or more members selected from the group consisting of a) protic solvents and b) aprotic solvents, wherein the protic solvents are one or members selected from the group consisting of i)-ix), wherein the aprotic solvents are one or more members selected from the group consisting of i) dimethyl sulfoxide-xvi), and wherein the composition comprises 1-80% (aminomethylene) phosphinic acids and their salts and 20-80% NOSDS.  
Applicant claims the composition further comprises organo polycarboxylate functionalities, (OPCF). Applicant elected amino compounds containing polycarboxylate functionalities, specifically ethylenediaminetetraacetic acid.




Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of McKnight et al. and Macegoniuk et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Difference between the prior art and the claims
(MPEP 2141.02)
McKnight et al. and Macegoniuk et al. do not specifically disclose the composition further comprises organo polycarboxylate functionalities (OPCF). It is for this reason the Zhu Derwent Abstract and the Fu Derwent Abstract are added as secondary references. 
The Zhu Derwent Abstract teaches slow release fertilizer comprises a composition contains urea, EDTA-chelated iron and urease inhibitor (entire Abstract).	 
The Fu Abstract teaches a slow-release fertilizer synergistic agent comprises a urease inhibitor, a nitrification inhibitor and 21-55 wt.% EDTA microelement chelate (entire Abstract)
Finding of obviousness/Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of McKnight et al., Macegoniuk et al., the Zhu Derwent Abstract and the Fu Abstract and use an organo polycarboxylate functionalities (OPCF), specifically ethylenediaminetetraacetic acid (EDTA), as claimed in claims 28 and 29, in the formulations of McKnight et al. McKnight et al. teach a composition comprising one or more nitrification inhibitors and/or urease inhibitors in an organic liquid solvating system comprising a mixture of aprotic solvents, dimethyl sulfoxide (DMSO). McKnight et al. further teach the composition gives improved stability of urease inhibitors. McKnight et al. teach other components are used in the formulations. One of ordinary skill in the art would have been motivated to use known formulation additives in the composition, including EDTA, a known chelating agent. The Zhu Derwent Abstract teaches slow release fertilizer comprises a composition contains urea, EDTA-chelated iron and urease inhibitor. The Fu Abstract teaches a slow-release fertilizer synergistic agent comprises a urease inhibitor, a nitrification inhibitor and 21-55 wt.% EDTA microelement chelate. Based on these prior art teachings one of ordinary skill in the art would have been motivated to use EDTA in formulations comprising urease inhibitors and/or nitrification inhibitors with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the concentration of the OFPCs of 1-50% of the composition, one of ordinary skill in the art would have been motivate to use experimentation and optimization to determine the amount of OFPCs, specifically ethylenediaminetetraacetic acid (EDTA), to use in the formulations taught by McKnight et al. The Fu Abstract teaches that EDTA microelement chelate is 21-55% of the composition. As such, one of ordinary skill in the art would have been motivated use concentrations of EDTA known to be used in the prior art for formulations comprising urease inhibitors. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
 Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. Applicant argues that McKnight fails to disclose or suggest the use of (aminomethylene) phosphinic acids and the use of these phosphinic acids in an NOSDS as a non-aqueous liquid. Applicant argues that Macegoniuk Publication fails to cure McKnight’s deficiencies. In response to Applicant’s argument, McKnight et al. teach a composition comprising one or more nitrification inhibitors and/or urease inhibitors in an organic liquid solvating system comprising a mixture of aprotic solvents, specifically, dimethyl sulfoxide (DMSO). McKnight et al. further teach the composition gives improved stability of urease inhibitors, primarily alkyl thiophosphoramides in which N-(n-butyl)thiophosphoric triamide (NBPT). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use the urease inhibitors taught by Macegoniuk et al. in the formulations taught by McKnight et al. because Macegoniuk et al. teach the compounds with linear substituents showed high activity up to the n-hexyl derivative 13, in their inhibitor activities against bacterial ureases. While the urease inhibitors taught by Macegoniuk et al. have inhibitory effects against bacterial ureases, one of ordinary skill in the art would have been motivated to try these urease inhibitors in the agricultural art, specifically compound 13, aminomethyl(N-n-hexylaminomethyl) phosphinic acid, the elected compound, because it was the most potent phosphinate inhibitor of the bacterial ureases and compounds in the medicinal arts are also used in the agricultural art. As such, the skilled artisan would have been motivated to try aminomethyl(N-n-hexylaminomethyl)phosphinic acid as a urease inhibitor in the agricultural art with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp, without evidence to the contrary. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616    

/JOHN PAK/Primary Examiner, Art Unit 1699